? a proceeding pursuant to CELR article 78 in the nature of mandamus to compel the Nassau County Department of Assessment to correct the Nassau County Land and Tax Map dated March 5, 2007, the petitioners appeal, as limited by their brief, from (1) so much of a judgment of the Supreme Court, Nassau County (Adams, J.), entered October 11, 2007, as denied that branch of the petition which was to compel the Nassau County Department of Assessment to correct the Nassau County Land and Tax Map dated March 5, 2007, to reflect their ownership of a two-foot strip of land west of the center line of a private roadway abutting their property, and (2) so much of an order of the same court dated January 18, 2008, as, upon reargument, adhered to its original determination. Ordered that the judgment entered October 11, 2007, and the order dated January 18, 2008, are affirmed insofar as appealed from, with one bill of costs payable to the respondents Arax Minassian and Heros Minassian.
“The extraordinary remedy of mandamus will lie only to *1035compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought” (Matter of Brownlee v Kohm, 61 AD3d 972, 973 [2009]; see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). Here, the petitioners failed to demonstrate a clear legal right to the relief sought. Skelos, J.E, Covello, Santucci and Balkin, JJ., concur.